Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 15/746,688 filed 1/22/18. Claims 1, 21, 23, 58, 92, 118, 123, 152, 197, 208 and 230 are pending with claims 1, 21, 23, 92, 118, 123, 152, 197, 208 and 230 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cong et al. US 2014/0252088 A1.
Cong teaches:
With respect to claim 1, An assay system configured to use an assay consumable in the conduct of an assay (paragraph 0004), said assay consumable comprising an assay consumable identifier including an 
  
With respect to claim 21, A computer readable medium having stored thereon a computer program which, when executed by a computer system operatively connected to an assay system (paragraph 0055), causes the assay system to perform a method of conducting an assay on said assay system, wherein said assay system is configured to use an assay consumable in the conduct of said assay (conducting an assay using an assay consumable; paragraph 0004), said assay consumable comprising an assay consumable identifier including a data deployable bundle (DDB), wherein the DDB includes one or more data files comprising consumable data related to an assay consumable and use thereof in an assay itory comprising local consumable data and a data registry (a storage medium includes a consumable data repository comprising local consumable data and a directory comprising shipping information (data registry); paragraphs 0011, 0098);3 Preliminary Amendment Attorney Docket No. MSD-007.US Page 4 of 10(b) a consumable identifier controller adapted to read and install said DDB to said storage medium (a consumable identifier controller reads the consumable identifier comprising linked information (DDB) and writes the data (install) to memory; paragraphs 0090, 0111, 0139); and (c) a consumable data service processor adapted to query said data registry and one or more remote consumable data databases to identify and download consumable data required for the conduct of an assay by the assay system using said assay consumable (the system server (processor) receives a query from the customer to query the directory (data registry) for consumable data and a database on a remote computer system to identify the consumable data to be used to conduct an assay using the consumable where the vendor sends binary data files to the customer (download); paragraphs 0086-0087); said method comprising the steps of: (a) reading the DDB from said consumable identifier (reading the consumable data from the consumable identifier that links it to information; paragraph 0050); (b) storing the DDB to said consumable data repository (storing the consumable use information to the storage medium; paragraph 0053); (c) identifying consumable data from said consumable data repository and optionally, downloading consumable data from one or more remote consumable data databases (identifying the consumable data in the storage medium; paragraph 0087); (d) adjusting one or more operations performed by said system before, during and/or after the conduct of said assay .  

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weyrauch et al. US 5,357,095 A.
Weyrauch teaches:
With respect to claim 23, A holder for assay reagents, comprising at least two areas configured to receive at least one or two reagent containers (reagent tray 15 includes two sets of apertures 132, 133 suitably sized to receive and support at least two sizes of reagent bottles 25; col. 8, lines 42-47; fig. 6-8) and at least one or two holes or windows configured to view at least one or two consumable identifier that are located on the bottom of the reagent containers (apertures 132, 133 expose the bottom of each bottle 25 for optical viewing of bottom labels 325 applied to the bottles 25…thus capturing encoded data pertaining to the bottle contents; col. 8, lines 49-53; col. 10, lines 25-27; col. 12, lines 40-44; fig. 6-8, 11-12).  

Claim(s) 92, 118, 152, 197 and 208 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knecht et al. US 2015/0093834 A1.
Knecht teaches:
With respect to claim 92, A loading cart (fig. 1) adapted to be used with an assay system (paragraph 0002; supply modules are described for loading solid and liquid consumables into systems for analyzing biological samples, such as automated analyzers), the loading cart comprising a computer screen (paragraph 0069; supply module may further comprise an electronic visual display for user guidance) 
  
With respect to claim 118, An assay preparation system for preparing assay components (paragraphs 0019-0024), the preparation system comprising: (a) a assay system with a processor comprising information about the components needed to carry out an assay run (paragraph 0034; a “control unit” of an automated analyzer…may be a separate unit or may be an integral part of the respective device. The control unit controls the automated analyzer in a way that the necessary steps for the assay protocol are conducted); (b) a loading cart comprising a shelf for assembling components that will be used in an assay (paragraph 0030; the “supply module” described herein is an exchangeable physical component for an automated analyzer, the module carrying liquid and solid consumables for supply or resupply of the automated analyzer. The supply module is a container in which the liquid and solid consumables are arranged in a predefined geometrical arrangement (paragraph 0031); “supply module is a trolley with multiple shelves”) and a support for holding a mobile computing device (paragraph 0100; “the supply module 1 further comprises a control unit 9 that manages functions and monitors the contents of the supply module 1”); (c) a mobile computing device, which includes a computer screen (paragraph 0069; important information about the current content of the supply module may be shown on the display. The user may be provided with data regarding the number and type of the specific consumables currently available in the supply module. This information may be provided by a control unit and/or data management unit of the supply module); wherein said mobile computing device includes networking capability to access said information on said processor and a graphical user interface to present that information on the computer screen to a user and guide the placement of assay components on the loading cart (paragraph 0034; in embodiments involving a communication link, the control unit of the automated analyzer may analyze, as detailed above, which consumables need to 

With respect to claim 123, A method for loading consumables to conduct an assay into an assay system (paragraph 0002; methods for loading solid and liquid consumables into systems for analyzing biological samples, such as automated analyzers), comprising steps of: a. receiving a plurality of consumables (paragraph 0020; the required components can be loaded onto or prepared in the supply module), b. arranging the plurality of consumable on an intermediate consumable loading station in accordance to a first arrangement (paragraph 0030; the supply module is a container in which the liquid and solid consumables are arranged in a predefined geometrical arrangement) displayed by a user interface on a screen positioned on the intermediate consumable loading station (paragraph 0069; important information about the current content of the supply module may be shown on the display. The user may be provided with data regarding the number and type of the specific consumables currently available in the supply module where the supply module is a container in which the liquid and solid consumables are arranged in a predefined geometrical arrangement (paragraph 0030) and a predefined geometrical arrangement is the structure in which the liquid consumables and the solid consumables are assembled within the supply module. This structure allows the analyzer to locate the position in which a consumable is held (paragraph 0031)), c. moving the intermediate consumable loading station to the assay system (paragraph 0016; reversibly docking the supply module to the analyzer using the mount and a receiving interface comprised by the housing of the analyzer), d. transferring the plurality of consumables to the assay system in accordance with a5 Preliminary Amendment Attorney Docket No. MSD-007.USPage 6 of 10second arrangement (paragraph 0031; since the 

With respect to claim 152, An automated assay system adapted to receive consumables in the conduct of an assay (paragraph 0008; a system is provided for supplying consumables to an automated analyzer), the assay system comprising a robotic controlled pipettor (paragraph 0034; instructs the automated analyzer to conduct certain pipetting steps) and a robotic controlled gripper arm (paragraph 0032; in order to handle solid consumables such as vessels or vessel holders, it may comprise gripper arms. In such embodiments, the robotic manipulator is a gripper), an assay reader (paragraph 0052; identification units comprising sensors, e.g. barcode or RFID readers), a plate washer (paragraph 0052; wash stations for washing pipette tips or needles or reaction vessels) and at least one optionally heatable shaker, at least one heat exchanger (paragraph 0052; one or more incubation units for maintaining sample/reagent mixtures at a certain temperature during reaction) and at least one processor adapted to execute at least one instruction to minimize potential errors in loading of the consumables and in running the assay (paragraph 0034; controls the automated analyzer in a way that 
  
With respect to claim 197, an automated assay system (paragraph 0008; a system is provided for supplying consumables to an automated analyzer) configured to minimize user, instrument, and assay method variations, the system comprising a robotic gripper arm (paragraph 0032; In order to handle 
  
With respect to claim 208, An automated assay system comprising a robotic gripper arm (paragraph 0032) and a robotic pipettor (paragraph 0034), and comprising at least the following additional components: (a) a plate carrier (paragraphs 0043, 0052, 0099; analyzer and/or supply module may initiate the supply of a fresh multiwall plate from the supply module to the analyzer as well as discarding a used multiwall plate from the analyzer into solid waste container of the supply module; work cell may comprise units for loading and/or unloading and/or transporting and/or storing sample tubes or racks comprising sample tubes or multiwall plates), (b) a tip box carrier (paragraphs 0026, 0031, 0052, 0099; work cell may comprise units for transporting and/or storing pipette tips or tip racks), (c) five optionally heatable shakers, (d) an air cooling and handling system (fig. 1, cooling unit 5; paragraph 0098), (e) an .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weyrauch et al. US 5,357,095 A in view of McGlennen et al. US 2004/0014097 A1.
The teaching of Weyrauch have been discussed above.

With respect to claim 58, An assay kit comprising the assay container of claim 23 in a cardboard container (an assay or genetic testing kit (abstract) where the kit box is made of paper, cardboard, plastic or other suitable material (paragraph 0089).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Weyrauch to include a kit, as taught by McGlennan, as an obvious matter of design choice where providing a kit enables access to essential information such as material safety data and storage and outdating of reagents (paragraph 0021). 

Claim 230 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knecht et al. US 2015/0093834 A1 in view of Wohlstadter et al. US 2012/0190591 A1.
Knecht teaches:
With respect to claim 230, An automated assays system (paragraph 0008; a system is provided for supplying consumables to an automated analyzer) comprising (a) a processing deck for holding assay components providing a roughly rectangular surface with a front edge, a first side edge, a second side edge and a back edge (fig. 1, 1); said deck supporting (i) an assay consumable hotel having a plurality of consumable slots sized to hold consumables with the meet the ANSI-SLAS specifications for width and length of 96-well assay plates (paragraphs 0042-0043, 0052, 0099; analyzer and/or supply module may initiate the supply of a fresh multiwall plate from the supply module to the analyzer as well as discarding a used multiwall plate from the analyzer into solid waste container of the supply module; work cell may comprise units for loading and/or unloading and/or transporting and/or storing sample tubes or racks comprising sample tubes or multiwall plates) (ii) a plurality of pipette tip locations for holding pipette tip containers located on a first 7    side of the deck (paragraphs 0026, 0031, 0052, 0099; work cell may 

Knecht fails to specifically teach:
With respect to claim 230, the assay consumable hotel is roughly centered and cantilevered over the front edge of the deck; (iii) a plurality of plate shaker locations located along the back edge of the deck



However, Wohlstadter teaches:


Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Knecht to mount components in a cantilever manner on the edge of a platform, as an well-known and obvious matter of design choice that merely amounts to one of several design options one skilled in the art would consider without involving an inventive skill.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Knecht to include a plate shaker, as taught by Wohlstadter, as an obvious matter of design choice. Plate shakers are well-known in assay systems for mixing reagents and increasing reaction rates (paragraph 0696). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH